Citation Nr: 0025962	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  97-04 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for generalized 
osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1962 to 
February 1966.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a September 1995 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appellant has claimed service connection for a back 
condition secondary to service connected dysthymic disorder; 
obesity secondary to service connected dysthymic disorder; 
diabetes mellitus; rheumatism; Dupuytren's contracture 
secondary to Agent Orange exposure; impotency secondary to 
Agent Orange exposure.  In December 1998 the RO requested 
that the appellant submit evidence to well ground his claim.  
Medical evidence has been submitted by the appellant 
subsequent to that request.  The RO has not had an 
opportunity to act upon the claim.  The Board refers the 
issue to the RO to take appropriate action with respect to 
this claim, as the Board does not have jurisdiction over 
this claim.  Jurisdiction does indeed matter and it is not 
"harmless" when the VA during the claims adjudication 
process fails to consider threshold jurisdictional issues.  
Absent a decision, a notice of disagreement, a statement of 
the case and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993), Black v. 
Brown, 10 Vet. App. 279 (1997), Shockley v. West, 11 Vet. 
App. 208 (1998).  An application that is not in accord with 
the statute shall not be entertained.  38 U.S.C.A. § 7108 
(West 1991).  Furthermore, this Board Member cannot have 
jurisdiction of this issue.  38 C.F.R. § 19.13 (1999).  The 
veteran should be informed of any determination by separate 
letter that includes notification of appellate rights.  
38 C.F.R. § 3.103 (1999).  If there is any intent to appeal, 
there is an obligation to file a notice of disagreement and 
a substantive appeal after the issuance of the statement of 
the case.  38 C.F.R. § 20.200 (1999).



FINDING OF FACT

A competent opinion that indicated degenerative joint disease 
in probably secondary to post-traumatic changes has been 
presented.


CONCLUSION OF LAW

The claim for service connection for generalized 
osteoarthritis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal stems from a September 1995 rating decision that 
denied service connection for generalized osteoarthritis.  
The appellant is service connected for traumatic arthritidis 
in the right and left ankle.  He contends that his service 
connected traumatic arthritis is directly related to his 
generalized osteoarthritis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

A veteran is entitled to presumptive service connection for 
arthritis that becomes manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (1999).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The appellant testified before the RO in August 1998 and 
before the Board in January 2000.  He fractured his right 
ankle when he stepped in a hole toward the end of boot camp.  
He fractured his left ankle when he hopped off a truck, and 
another time when he was unloading boxes.  While he was on a 
ship, he fell 15 steps down a ladder and was hospitalized for 
injuries to his back, shoulder and neck.  He was service 
connected for traumatic arthritis in both ankles.  The 
appellant testified that his arthritis was spreading 
throughout his body, especially where he had prior injuries.  
The representative outlined inservice and post-service 
complaints regarding the back, neck and right knee.  The 
appellant also testified regarding his carpal tunnel 
syndrome, a shoulder reconstruction surgery, and ["pyalgia 
rheumatica"].  The appellant clarified that the injuries 
received in service were to both ankles, right knee, lower 
and upper back including his neck, and the right shoulder.  
Arthritis had formed in those injured joints and had spread 
to his wrist, toes and feet.  Service connection was 
previously denied for his neck (residuals of a neck strain) 
and for his back (spondylosis).

The claim for service connection for generalized 
osteoarthritis is well grounded.  There is evidence of 
current disability as degenerative joint 
disease/osteoarthritis was diagnosed post-service.  In a 
January 2000 VA Medical Center note, degenerative joint 
disease was said to probably be secondary to post-traumatic 
changes and obesity.  This initial opinion must be viewed in 
a vacuum for the purpose of establishing a well grounded 
claim and is accepted as true when determining well 
groundedness.  This statement, although vague as to what 
post-traumatic changes are being referred to, is sufficient 
to well ground the claim.

However, the January 2000 notation lacks the clarity which 
would permit the Board to determine whether the examiner is 
suggesting that degenerative joint disease in any particular 
joint is related to service connected post-traumatic 
arthritis in the ankles.  Therefore, the duty to assist has 
not been met as further development is necessary to clarify 
the doctor's statement.  38 U.S.C.A. § 5107 (West 1991).  

The Board also notes that the appellant indicated during a VA 
examination in December 1994 that he was in receipt of Social 
Security Administration benefits since the 1980's, and over 
time has identified multiple disabilities (arthritis, 
obesity, diabetes, kidney dysfunction) for which these 
benefits were granted.  In December 1996, the RO requested 
the Social Security Administration records, and notified the 
appellant of this request with a copy of this letter to his 
representative.  A second request was made by the RO in April 
1997 with a copy of the request sent to the representative.  
It does not appear from a review of the claims folder that 
the Social Security Administration has complied with the 
request and it is unclear whether his representative made the 
appellant aware that there records were not obtained.


ORDER

The claim for service connection for generalized arthritis is 
well grounded, and to this extent only the appeal is granted.


REMAND

The Board has found the claim for service connection for 
generalized arthritis well grounded, and determined that 
further development is necessary.  

Accordingly, this appeal is REMANDED for the following 
action:

1.  The claims folder should be forwarded 
to a VA rheumatology examiner.  After 
review of the claims folder, the examiner 
should answer the following inquiries of 
the Board:

a) The appellant is service connected for 
traumatic arthritis in both ankles.  
Service connection has been previously 
denied for his neck (residuals of a neck 
strain) and for his back (spondylosis).  

	i) After review of the service 
medical records, treatment records (VA 
and private) and prior VA examinations, 
is it as-least-as-likely-as-not that the 
following post-service diagnoses are 
proximately due to or the result of 
traumatic arthritis in the ankles?  Is 
there additional disability resulting 
from the aggravation of any of the 
following non-service-connected 
conditions by service-connected traumatic 
arthritis in the ankles?  The Board's 
review of the record reveals post-service 
diagnoses of degenerative joint disease 
in the lumbar spine, knees, cervical 
spine, and right shoulder.  The examiner 
should identify any additional joints 
affected by arthritis.

	ii) The examiner should reconcile 
the opinions of the examiners that 
diagnosed degenerative joint disease as 
post-traumatic with the opinions that 
indicated degenerative joint disease was 
secondary to obesity.  

	iii) The examiner should include a 
discussion of the post-service diagnosis 
of polymyalgia rheumatica and its 
relationship to post-service complaints.

	iv) The examiner should also include 
a discussion of the medical principles 
that formed the basis of his opinion 
linking or not linking post-traumatic 
arthritis present in the appellant's 
ankles to degenerative joint disease in 
other joints.

2.  The appellant is hereby advised to 
obtain and submit copies of the decision 
of the Social Security Administration and 
medical evidence that served as a basis 
for that decision to support his claim 
for service connection for generalized 
arthritis.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If upon completion of the above action, the claims 
remain denied, the claims should be returned to the Board 
after compliance with all requisite appellate procedures.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


